—Order, Supreme Court, Bronx County (Edward Davidowitz, J.), entered on or about October 18, 2000, which denied petitioner’s application for a writ of habeas corpus challenging respondent’s revocation of petitioner’s parole, and dismissed the petition, unanimously affirmed, without costs.
The proceeding was properly dismissed for failure to exhaust administrative remedies since the errors that petitioner claims were committed at the parole revocation hearing could have been remedied by means of an administrative appeal (see, People ex rel. Davis v New York State Bd. of Parole, 263 AD2d 706, 707, lv denied 93 NY2d 819; see generally, Matter of Carter v State of New York, 95 NY2d 267, 270). Indeed, the instant proceeding appears to challenge nothing more than the Hearing Officer’s factual finding that petitioner violated an important condition of his parole. This is clearly the sort of decision that should be appealed administratively, at least in the first instance (9 NYCRR 8006.3 [b] [1]). Concur — Nardelli, J. P., Williams, Ellerin, Wallach and Friedman, JJ.